Citation Nr: 0022588	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
herniated disc L5-S1, mild nerve impingement, sacroiliac 
joint dysfunction.

2.  Entitlement to a rating in excess of 10 percent for 
bronchospasm, bronchitis, claimed as asthma.

3.  Entitlement to a rating in excess of 0 percent for 
retropatellar pain syndrome, patella femoral joint syndrome, 
ileo tibial band syndrome of the left leg.

4.  Entitlement to a rating in excess of 0 percent for 
retropatellar pain syndrome, patella femoral joint syndrome, 
ileo tibial band syndrome of the right leg.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1990 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The March 1998 rating decision which granted service 
connection for multiple disabilities, to include a disorder 
of the lumbar spine, respiratory disorder, and disorders of 
the left and right leg.  The appellant filed a notice of 
disagreement with this rating determination in February 1999.  
A statement of the case was filed in March 1999.  The 
appellant filed his substantive appeal in this matter in 
April 1999.


REMAND

In this case, the appellant asserts that higher ratings are 
warranted for his service-connected disabilities of the 
lumbar spine, respiratory system, and right and left leg.  He 
essentially argues that the assigned rating evaluations do 
not adequately reflect the severity of the symptomatology 
associated with these disabilities.  The appellant also 
maintains that clinical findings recorded in conjunction with 
VA examination in December 1997 did not accurately document 
the nature and extent of impairment associated with his 
service-connected disabilities.  In support of his 
contentions in this regard, the appellant has indicated that 
his disorder of the lumbar spine is manifested by constant 
pain with no relief, noted to be incapacitating at times.  He 
reported that he requires daily use of an inhaler for his 
respiratory disorder.  Finally, he reported that he 
experiences constant tenderness in the lower extremities, and 
restricted motion with pain on motion.   

It is the opinion of the Board that a contemporaneous and 
thorough VA examination and medical opinion would assist the 
Board in clarifying the nature of the appellant's service-
connected disabilities and would be instructive with regard 
to the appropriate disposition of the issues submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

As noted above, in this case, the appellant has appealed the 
rating evaluations assigned in the rating decision which 
initially granted service connection for his disabilities of 
the lumbar spine, respiratory system, and right and left leg.  
As the appellant takes issue with the initial ratings 
assigned when service connection was granted, the Board must 
evaluate the subject disabilities based upon all the evidence 
of record; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the appellant and 
request that he furnish the names, addresses, 
and dates of treatment of all medical 
providers from whom he has received treatment 
for his lumbar spine disorder, respiratory 
disorder, and disorders of the left and right 
leg since his release from service.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the appellant, which 
have not been associated with the claims 
folder.

2.  The appellant should then be afforded VA 
orthopedic and respiratory examinations to 
determine the nature and extent of his 
service-connected disabilities.  The 
orthopedic examiner should comment on any 
functional impairment involving the low back 
and knees due to pain and the pathology 
associated with pain should be described.  

With respect to the subjective complaints of 
pain, the examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service-
connected disabilities and the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disabilities.  

With specific reference to the herniated 
disc, the examiner is requested to state 
whether the appellant has persistent symptoms 
compatible with scientific neuropathy with 
characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to site of 
diseased disc, little intermittent relief; or 
recurring attacks, with intermittent relief; 
or recurring attacks.

All necessary tests, to include specialized 
studies, should be performed.  The claims 
folder should be made available to the 
examiners in conjunction with their 
respective examinations.

3.  Thereafter, the should RO readjudicate 
the issues listed on the title page, with 
consideration given to whether staged ratings 
pursuant to Fenderson v. West, 12 Vet. App. 
119 (1999), are applicable.

Following completion of the above, the RO should review the 
evidence and determine whether any of the issues on appeal 
may be granted.  If not, the appellant and his 
representative, if one is selected, should be furnished an 
appropriate supplemental statement of the case and be 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




